DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claims 2 and 3 are objected to because of the following informalities:  
Applicants are advised to amend the claims as shown below.  

 	Claim 2. The method of claim 1, 
 	wherein the first data packet comprises at least a first routing field, the first routing field comprises first routing information, and the first routing information is information about one or more first nodes through which the first data packet passes from the user plane network element to the original device; and 
 	the second data packet comprises at least a second routing field, 


 	wherein the first routing field comprises one or more first routing units, the one first routing unit has a correspondence with the one first node, the plurality of first routing units have a one-to-one correspondence with the plurality of first nodes, each of the one or more first routing units comprises at least a route distinguisher and a data source identifier, the route distinguisher of a corresponding first routing unit comprises node information of each of the one or more first nodes, and the data source identifier of each of the one or more first routing units comprises the first mark; and 
 	the second routing field comprises one or more second routing units, the one second routing unit has a correspondence with the one second node, the plurality of second routing units have a one-to-one correspondence with the plurality of second nodes, each of the one or more second routing units comprises at least a route distinguisher and a data source identifier, the route distinguisher of a corresponding second routing unit comprises node information of each of the one or more second nodes, and .

Appropriate correction is required.






Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 19 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 is incomplete because it fails to recite what the data source identifier of each of the one or more fifth routing units comprises.  See the last line of claim 19 and claim 19 is recited below.

Claim 19. The method of claim 18, 
wherein the third routing field comprises one or more third routing units, the one third routing unit has a correspondence with the one third node, the plurality of third routing units have a one-to-one correspondence with the plurality of third nodes, each of the one or more third routing units comprises at least a route distinguisher and a data source identifier, the route distinguisher of a corresponding third routing unit comprises node information of each of the one or more third nodes, and the data source identifier of each of the one or more third routing units comprises the second mark; 
the fourth routing field comprises one or more fourth routing units, the one fourth routing unit has a correspondence with the one fourth node, the plurality of fourth routing units have a one-to-one correspondence with the plurality of fourth nodes, each of the one or more fourth routing units comprises at least a route distinguisher and a data source identifier, the route distinguisher of a corresponding fourth routing unit comprises node information of each of the 
the fifth routing field comprises one or more fifth routing units, the one fifth routing 9unit has a correspondence with the one fifth node, the plurality of fifth routing units have a one-to-one correspondence with the plurality of fifth nodes, each of the one or more fifth routing units comprises at least a route distinguisher and a data source identifier, the route distinguisher of a corresponding fifth routing unit comprises node information of each of the one or more fifth nodes, and the data source identifier of each of the one or more fifth routing units comprises.


Allowable Subject Matter
According to a prior art search on the claimed invention, Ho et al. (Pub. No.: US 2009/0040982 A1) disclose a handover of user equipment (UE) from a source evolved base node (eNB) to a target eNB.  In one aspect, a method for network controlled handover in a wireless data packet communication system to avoid user data loss. In a first session when a first user equipment (UE) is being served by a first node acting as source node that is to be handed over to a second node acting as target node, a handover command is sent from the first node to the first user equipment (UE). RLC Uplink (UL) context is transmitted from the first node to the second node. In-transit DL RLC PDUs are transmitted from the first node to the second node (para. 0006 - 0007).
Tamura (Pub. No.: 2009/0296655) discloses in a mobile communication system receiving packet data from a gateway (GW) by a user equipment (UE) through a base station (eNB), at the time of handover processing performed accompanying a movement of the user equipment (UE), 
The cited prior arts, taken alone or in combination, fail to disclose the claimed features as recited in claims 1, 13, and 17 when considering each claim individually as a whole. 
	Claims 1, 4 – 18, and 20 are allowed.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh Ngoc M Nguyen whose telephone number is (571) 270-5139.  The examiner can normally be reached on Monday to Friday, from 7:30 am to 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on ((571) 272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH NGOC M NGUYEN/Primary Examiner, Art Unit 2473